DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention 1 in the reply filed on 5/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (5,415,058).
Young et al. discloses an assembly for securing a tailgate to a cargo bed comprising a strap (21) having spaced apart first and second legs (23) engaged by a fastener (22,24), as shown Figures 2 and 3 and disclosed on lines 43-55 of column 3.  The fastener (22,24) extends through a first aperture in the first leg to threadably engage a second aperture in the second leg when the fastener is in the engaged position, as shown in Figures 2 and 3 and disclosed on lines 43-55 of column 3.  The fastener (22,24) and the strap (21) are configured to secure a tailgate (10) to a cargo bed (2).  In reference to claim 3, the strap (21) and fastener (22,24) together extend circumferentially continuously about the tailgate pivot axis (14) when the fastener is in the engaged position, as shown in Figure 3.  In reference to claim 6, the pivot pin (14) is held within a cupped member (12) to pivotably couple the tailgate to the cargo bed such that the pivot pin (14) rotates within the cupped member when the tailgate pivots between an open position and a closed position, as shown in Figures 2 and 3.  The strap (21) and fastener (22,24) circumferentially surround the cupped member (12) to secure the tailgate to the cargo bed, as shown in Figure 3.  In reference to claim 7, the cupped member (12) includes an opening (13) so the pivot pin (14) can move radially inward relative to the pivot axis through the opening (13) to position the pivot pin (14) within the cupped member (12), as disclosed on lines 22-26 of column 3.  In reference to claim 10, the first leg is spaced a distance from the second leg that is less than the diameter of the cupped member (12), as shown in Figure 2.  The first leg can move away from the second leg when the strap (21) is placed over the cupped member (12).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (5,415,058) in view of Sackett (US 2013/0278004).
Young et al. does not disclose the bracket.
Sackett teaches forming a cupped member (144) with a bracket (142) such that the cupped member (144) extends from the bracket (142), as shown in Figure 2. The bracket (142) is directly connected to the tailgate (120), as shown in Figures 2 and 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cupped member of Young et al with a bracket, as taught by Sackett, to directly connect to the tailgate to provide a strong, inexpensive, and releasable connection between the cupped member and the tailgate.  
Allowable Subject Matter
Claims 2, 4, 5, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        July 8, 2022